Citation Nr: 0722086	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  02-20 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease 
on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

In June 1998, the Board of Veterans' Appeals (Board) denied 
the veteran's claim for service connection for coronary 
artery disease as secondary to his service-connected post-
traumatic stress disorder (PTSD).  Following the veteran's 
attempt to reopen his claim, the Regional Office (RO), in a 
June 2001 rating decision, denied the claim.  The veteran 
filed a timely appeal to the Board which, by decision dated 
in August 2004, found that new and material evidence had been 
submitted, and remanded the claim for additional development 
of the record.  A March 2006 Board decision remanded the 
claim for further development.  The case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, evaluated as 70 
percent disabling, and for duodenal ulcer, evaluated as 10 
percent disabling.  The combined schedular rating is 70 
percent, and the veteran has been determined to be 
unemployable due to his service-connected disabilities from 
November 1998.  

2.  There is no competent medical evidence demonstrating that 
the veteran's PTSD caused or aggravated his coronary artery 
disease.


CONCLUSION OF LAW

Coronary artery disease was not proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 C.F.R. § 3.310 (effective prior to and since 
October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a December 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA.  
Information advising the veteran of the evidence needed to 
establish a disability rating and effective date was included 
with the supplemental statement of the case issued in 
February 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private and VA medical 
records, VA examination reports, and an article from the 
internet.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, private and VA medical records, VA 
examination reports, and an internet article.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The regulations provide that service connection is warranted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).

The evidence supporting the veteran's claim includes private 
medical records and the report of a study on heart disease 
and stress.  The record discloses that the veteran was 
hospitalized at a private facility in September 1996 for 
substernal chest discomfort.  During the hospitalization, a 
coronary artery bypass graft time three was performed.  The 
diagnoses were acute myocardial infarction, anterior wall, 
and coronary artery disease.  

In a statement dated in March 1999, and received by the VA in 
July 2001, J. D. Rozich, M.D., related that the veteran told 
him in the emergency room that he was having a PTSD flashback 
when his myocardial infarction occurred.  It was the 
physician's opinion that the stressors from the veteran's 
work situation and his PTSD were the major contributors to 
his cardiac condition.  

An article printed from the internet described a study of 
combat veterans with PTSD.  It was indicated that the results 
of the study suggested that PTSD might cause heart disease.  

The evidence against the veteran's claim includes the service 
medical records and the opinion of a VA physician.  The 
veteran has not argued, and the evidence does not otherwise 
establish, that his cardiovascular disease had its inception 
in service or for many years thereafter.  Rather, he contends 
that he developed coronary artery disease secondary to his 
service-connected PTSD.  The Board observes that a VA 
physician reviewed the claims folder in May 2005.  He noted 
that the veteran had a long history of PTSD and 
hyperlipidemia, as well as other medical problems.  Given the 
presence of the hyperlipidemia, the examiner concluded that 
this was the cause of the veteran's coronary artery disease.  
He opined that there was no rational relationship between 
PTSD and the development of PTSD in the veteran.

In October 2006, the VA physician was requested to furnish an 
opinion as to whether the veteran's PTSD caused or aggravated 
his coronary artery disease.  The physician noted that the 
veteran had experienced recurrent panic attacks for years 
secondary to PTSD.  In 1996, when the veteran thought he was 
having one of these attacks, the attack persisted and it 
evolved into a heart attack.  Coronary artery disease was 
diagnosed following cardiac catheterization.  The physician 
noted that the episode in 1996 occurred during a time when 
the veteran was exposed to a significant amount of stress on 
his job and elsewhere, which the veteran associated, to some 
extent, with PTSD.  He commented that to his knowledge, 
stress does not cause coronary artery disease.  It was his 
opinion that it was less than 50 percent likely that the 
veteran's coronary artery disease was caused or aggravated by 
his PTSD.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  In this case, the medical opinion allegedly 
provided by Dr. Rozich supporting the veteran's allegations 
was not predicated on a review of the claims folder and 
provided no rationale to support his conclusion.  The Board, 
therefore, attaches greater weight to the opinion of the VA 
physician, which was predicated on a review of the clinical 
record.

In addition, there is reason to question the authenticity of 
the opinion from Dr. Rozich.  In light of such concerns, the 
VA contacted Dr. Rozich to enable him to verify that he had, 
in fact, written the opinion in March 1999.  In a May 2006 
statement from an attorney for the health care system for 
whom he apparently worked, it was noted that Dr. Rozich had 
no recollection of the veteran nor did he have any medical 
information pertaining to the veteran's care or treatment 
from that period of time.  He did not recognize the address 
on the letterhead purportedly from him.  It appears, 
therefore, that the March 1999 statement was not prepared by 
Dr. Rozich.  Accordingly, there is no competent medical 
evidence linking the veteran's coronary artery disease to his 
PTSD.  

The Board acknowledges the internet article discussing a 
study that linked PTSD and heart disease.  The fact remains, 
however, the medical opinions from the VA physician are 
specific to the veteran and establish that his coronary 
artery disease is not related to PTSD.  The Board concludes 
that the medical findings are of greater probative value than 
the veteran's statements regarding the etiology of his 
coronary artery disease or a general internet article.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
coronary artery disease on a secondary basis.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Service connection for coronary artery disease on a secondary 
basis is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


